Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4. (Currently Amended) The method as defined in claim [[3]]-1 further comprising: for each participant in the at least one participant, the participant data further comprises a plurality of participant-specific time variation factors on the computer- readable storage device comprising at least one of the following: a settling time factor, an idle time factor, a packing-up time factor, and a task-dependent time factor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the detailed analysis provided in the Remarks dated 11/06/2020 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101 and §103.  
The claims comprise statutory categories of invention including a process or machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  Per Prong Two of Step 2A, the claims recite additional elements that integrate the exception into a practical application of inter alia:  storing a plurality of media items on a computer-readable storage device of the computing device, defining an aggregate task comprising a plurality of component tasks, storing participant data, storing historical time data wherein each historical completion time value is stored in relation to a plurality of factors   Thus, the claimed limitations are not directed to a judicial exception of an abstract idea (Step 2A: NO). The claims are therefore patent eligible.
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia storing a plurality of media items on a computer-readable storage device of the computing device, defining an aggregate task comprising a plurality of component tasks, storing participant data, storing historical time data wherein each historical completion time value is stored in relation to a plurality of factors of a media item comprising at least the following: the media item category, a difficulty level, and an average rate per media item(s) per difficulty level of the media item, wherein the average rate per media item per difficulty level is determined using a correction factor based on a network or machine latency, 2Appl. No. 15/866,911Amdt. dated November 06, 2020 Reply to Office Action of May 7, 2020operating a processor of the computing device to determine a plurality of corresponding metadata attributes for the aggregate task by, for each component task in the aggregate task, determining a media item category for the at least one corresponding item for that component task, and deriving at least one corresponding metadata attribute from the at least one corresponding item for that component task based on the corresponding metadata derivation instructions, the at least one corresponding metadata attribute comprising the difficulty level, operating the processor to determine a plurality of component time estimates, and operating the processor to determine a final time estimate for the participant to complete the aggregate task based on the sum of the plurality of component times estimates and an additional average total time between the component tasks.  The closest prior art of record is Gailloux in Office Action dated 05/07/2020 wherein Gailloux C.6 L.17 teaches an estimated task completion time for each resource accomplished by multiplying a weighting factor by the LOE for each of the tasks 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623